Title: John Adams to Abigail Adams, 3 June 1776
From: Adams, John
To: Adams, Abigail


     
      Philadelphia June 3. 1776
     
     The last Evening, Mess. Adams, Paine and Gerry and my self, by Agreement waited on the President at his House, in order to accompany him to the Generals, to request that Gates and Mifflin might be sent immediately, to take the Command at Boston. The P. we found very ill of a violent fitt of the Gout, unable to go abroad. At our Disire, he sent a Card to the G. requesting his Company, who soon afterwards came. This Conversation would make a Figure in History. It turned upon the general State of Affairs in the military Departments, and the Characters of the principal Officers in the Army.—I dont think it prudent to commit to Writing the Particulars.
     But a few Reflections that occurred, may be safely written. One is this.
     
     There is so much of Accident in the Appointment of Officers, even where they are chosen by the People or their Representatives, and their Characters are of such vast Importance, after they are appointed, and in Times like these when there are so many Jealousies, Envys, and Distrusts abroad from whence so many Calumnies arise, that it is absolutely necessary to support the Characters of Officers whenever you can, to be silent when you cannot, untill you are furnished with sufficient Evidence of their Faults and Guilt, and then censure, and punish.
    